DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma et al (US Pat 6334004) in view of Atlas et al (US Pat 5963352).

Regarding Claim 1, Ohkuma discloses an optical transmitter, comprising: 
a laser source to produce an optical carrier signal (Fig 5, where an optical transmitter has a laser source 36 that produces an optical carrier signal); 
an optical modulator to modulate an input signal onto the optical carrier signal and provide modulated optical signals on a first output and a second output (Fig 5, where an optical modulator 2’ modulates an input signal (input data) onto the optical carrier signal and provides modulated optical signals on a first output (64) and a second output (66)); and 
a controlling module which takes into consideration a feedback signal to control the optical modulator operating substantially not at a quadrature point of a transfer characteristic of the optical modulator (Fig 5, Fig 10, where a controlling module (e.g. for biasing) which takes into consideration a feedback signal controls the optical modulator 2’ to operate substantially not at a quadrature point A1 (e.g. a middle point between a maximum value and a minimum value of a curve 100) of a transfer characteristic of the optical modulator 2’); 
wherein the controlling module generates the feedback signal while taking into consideration a first power level of the modulated optical signal on the first output, a second power level of the modulated optical signal on the second output, and a weighting difference between the first optical power level and the second power level (Fig 5, Fig 10, where the controlling module (e.g. for biasing) generates the feedback signal while taking into consideration a first power level (P1) of the modulated optical signal on the first output (64), a second power level (P2) of the modulated optical signal 
Ohkuma fails to explicitly disclose the input signal being a radio frequency (RF) input signal.
However, Atlas discloses
an input signal being a radio frequency (RF) input signal (Fig 2, col 5 lines 37-63 where an optical modulator 120A receives (via a modulating electrode Vo) an input signal that is a radio frequency (RF) input signal). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma, with the teachings of the optical modulator 120A as described in Atlas. The motivation being is that as shown an optical modulator 120A can receive (via a modulating electrode Vo) an input signal that is a radio frequency (RF) input signal and one of ordinary skill in the art can implement this concept into the optical transmitter as described in Ohkuma and have an optical modulator 2’ that receives (via a modulating electrode 20) an input signal (input data) that is a radio frequency (RF) input signal i.e. as an alternative so as to apply a known transmission technique of a known radio frequency (RF) signal for communications between radio frequency (RF) users and which modification is a simple implementation of a known concept of a known optical modulator into another for its improvement and for optimization and which modification yields predictable results.    

Regarding Claim 5, Ohkuma as modified by Atlas also discloses the optical transmitter wherein the controlling module controls a phase of the RF modulated optical signal 

Regarding Claim 7, Ohkuma as modified by Atlas also discloses the optical transmitter wherein the controlling module controls a bias voltage of the optical modulator via an electrode on the optical modulator (Atlas Fig 2, col 5 lines 65-67, col 6 lines 1-24 where the controlling module (e.g. for biasing) controls a bias voltage of the optical modulator 120A via an electrode Vb on the optical modulator 120A).   

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma et al (US Pat 6334004) in view of Atlas et al (US Pat 5963352) in further view of Cheryl (Analog Integrated Photonics).

Regarding Claim 4, Ohkuma as modified by Atlas also discloses the optical transmitter wherein the controlling module generates the weighting difference (Ohkuma Fig 5, Fig 10, where the controlling module (e.g. for biasing) generates the weighting (force/strength) difference between the first optical power level (P1) and the second power level (P2)).  
Ohkuma as modified by Atlas fails to explicitly disclose the controlling module taking into consideration Mach-Zehnder interference-induced even-order nonlinear distortions and plasma dispersion-induced even-order nonlinear distortions.  
	However, Cheryl discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma as modified by Atlas, with the teachings of the optical modulator as described in Cheryl. The motivation being is that as shown an optical modulator can have a controlling module (e.g. for biasing) (i.e. to a quadrature point or away from the quadrature point) and takes into consideration Mach-Zehnder interference-induced even-order nonlinear (second order nonlinearity) distortions (i.e. from a Mach Zehnder modulator MZM) and plasma dispersion-induced even-order nonlinear (second order nonlinearity) distortions (i.e. from reversed bias diodes phase shifters RBDPS) and one of ordinary skill in the art can implement this concept into the optical transmitter as described in Ohkuma as modified by Atlas and have an optical modulator 2’ with a controlling module (e.g. for biasing) (i.e. to a quadrature point or away from the quadrature point) that takes into consideration Mach-Zehnder interference-induced even-order nonlinear (second order nonlinearity) distortions (i.e. from a Mach Zehnder modulator MZM) and plasma dispersion-induced .     

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma et al (US Pat 6334004) in view of Atlas et al (US Pat 5963352) in further view of Sugiyama et al (US Pub 20150078763).

Regarding Claim 6, Ohkuma as modified by Atlas fails to explicitly disclose the optical transmitter wherein the controlling module controls a temperature of the optical modulator via a thermoelectric cooler controller.   
	However, Sugiyama discloses
a controlling module controlling a temperature of an optical modulator via a thermoelectric cooler controller (Fig 2, paragraph [55] where an optical modulator 101 has a controlling module that controls a temperature of the optical modulator 101 via a thermoelectric cooler controller 201).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma as modified by Atlas, with the teachings of the optical modulator 101 as described in Sugiyama. The motivation being is that as shown an optical modulator 101 can have a controlling module that controls a temperature of the optical modulator 101 via a thermoelectric cooler controller 201 and one of ordinary skill in the art can implement this concept into the optical transmitter as .     

Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma et al (US Pat 6334004) in view of Atlas et al (US Pat 5963352) in further view of McGhan et al (US Pat 6842587).

Regarding Claim 8, Ohkuma as modified by Atlas fails to explicitly disclose the optical transmitter wherein the controlling module controls a wavelength of the optical carrier signal from the laser source.   
However, McGhan discloses
a controlling module controlling a wavelength of an optical carrier signal from a laser source (Fig 2, col 3 lines 40-65 where an optical modulator 26 has a controlling module 16 that controls a wavelength of an optical carrier signal from a laser source 21 by changing bias current and temperature).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma as modified by Atlas, with the teachings of the optical modulator 26 as described in McGhan. The motivation being is that as shown an optical modulator 26 can have a controlling module 16 that controls a wavelength of an optical carrier signal from a laser source 21 by changing bias current 

Regarding Claim 9, Ohkuma as modified by Atlas fails to explicitly disclose the optical transmitter wherein the controlling module controls a temperature of the laser source.  
However, McGhan discloses
a controlling module controlling a temperature of a laser source (Fig 2, col 3 lines 40-65 where an optical modulator 26 has a controlling module 16 that controls a temperature of a laser source 21).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma as modified by Atlas, with the teachings of the optical modulator 26 as described in McGhan. The motivation being is that as shown an optical modulator 26 can have a controlling module 16 that controls a temperature of a laser source 21 and one of ordinary skill in the art can implement this concept into the optical transmitter as described in Ohkuma as modified by Atlas and have an optical modulator 2’ with a controlling module (e.g. for biasing)  that controls a 

Regarding Claim 10, Ohkuma as modified by Atlas fails to explicitly disclose the optical transmitter wherein the controlling module controls a bias current of the laser source.   
However, McGhan discloses
a controlling module controlling a bias current of a laser source (Fig 2, col 3 lines 40-65 where an optical modulator 26 has a controlling module 16 that controls a bias current of a laser source 21).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter as described in Ohkuma as modified by Atlas, with the teachings of the optical modulator 26 as described in McGhan. The motivation being is that as shown an optical modulator 26 can have a controlling module 16 that controls a bias current of a laser source 21 and one of ordinary skill in the art can implement this concept into the optical transmitter as described in Ohkuma as modified by Atlas and have an optical modulator 2’ with a controlling module (e.g. for biasing) that controls a bias current of a laser source 36 i.e. as an alternative so as to apply a known wavelength tuning technique into known optical elements in order to improve transmission by changing a wavelength frequency and which modification is a simple .      
  
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma et al (US Pat 6334004) in view of Atlas et al (US Pat 5963352) in further view of Witzens et al (US Pub 20100128336).

Regarding Claim 11, Ohkuma as modified by Atlas fails to explicitly disclose the optical transmitter wherein the optical modulator is a silicon-based dual-optical-output modulator with two power monitoring photodiodes that detect the first power level and the second power level via two directional couplers; wherein the optical modulator, the two power monitoring photodiodes and the two directional couplers are integrally formed on a single chip. 
	However, Witzens discloses 
an optical modulator being a silicon-based dual-optical-output modulator with two power monitoring photodiodes that detect a first power level and a second power level via two directional couplers (Fig 2, paragraphs [38][39][42][44][51] where an optical modulator MZI is a silicon-based dual-optical-output modulator with two power monitoring photodiodes MPDs that detect a first power level and a second power level via two directional couplers (207C, 207D));  and
wherein the optical modulator, the two power monitoring photodiodes and the two directional couplers are integrally formed on a single chip (Fig 2, paragraphs [38][39][42][44][51] where the optical modulator MZI, the two power monitoring photodiodes MPDs and the two directional couplers (207C, 207D) are integrally formed on a single chip). 

 
Regarding Claim 12, Ohkuma as modified by Atlas and Witzens also discloses the optical transmitter, wherein the optical modulator is a silicon-based dual-optical-output modulator with first power monitoring photodiode that detect the first power level via a directional coupler, and second power monitoring photodiode that detect the second power level without using a directional coupler (Ohkuma Fig 5, Fig 10, where the optical modulator 2’ is a silicon-based dual-optical-output modulator (i.e. according to Witzens Fig 2) and has a first power monitoring photodiode 68 that detects the first power level 

Regarding Claim 13, Claim 13 is similar to claim 1, therefore, claim 13 is rejected for the same reasons as claim 1.

Regarding Claim 16, Claim 16 is similar to claim 4, therefore, claim 16 is rejected for the same reasons as claim 4.

Regarding Claim 17, Claim 17 is similar to claim 5, therefore, claim 17 is rejected for the same reasons as claim 5.

Regarding Claim 18, Claim 18 is similar to claim 6, therefore, claim 18 is rejected for the same reasons as claim 6.

Regarding Claim 19, Claim 19 is similar to claim 7, therefore, claim 19 is rejected for the same reasons as claim 7.

Regarding Claim 20, Claim 20 is similar to claim 8, therefore, claim 20 is rejected for the same reasons as claim 8.

Allowable Subject Matter
Claims 2-3 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Closest prior art relevant to the Applicant’s disclosure and not relied upon.

Akiyama (US Pat 8121492) Fig 1 teaches an optical transmitter 100 comprising a dual output optical modulator 120 and a controlling module for bias control.

Sadagopan (US Pub 20180241474) Fig 2 teaches an optical transmitter 200 comprising a dual output optical modulator 112 and a controlling module for bias control.

Fujikata (US Pub 20150277207) Fig 1 teaches an optical transmitter 100 comprising a dual output optical modulator 110 and a controlling module for bias control.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636